FILED
                                                             United States Court of Appeals
                                 PUBLISH                             Tenth Circuit

                UNITED STATES COURT OF APPEALS                      January 17, 2018

                                                                Elisabeth A. Shumaker
                      FOR THE TENTH CIRCUIT                         Clerk of Court
                      _________________________________

MITCHELL LINCOLN; RODNEY
GEHRETT; ROBERT KING;
CHERYL PECK; ROBERT STONE,

      Plaintiffs - Appellees,

v.                                                    No. 16-1127

TERRY MAKETA, in his individual
capacity and in his official capacity
as Sheriff of El Paso County;
PAULA PRESLEY, in her individual
capacity and in her official capacity
as Undersheriff of El Paso County,

      Defendants - Appellants,

and

THE BOARD OF COUNTY
COMMISSIONERS OF THE
COUNTY OF EL PASO; EL PASO
COUNTY SHERIFF’S OFFICE;
BILL ELDER; JOE BREISTER,

      Defendants.
                       _________________________________

              Appeal from the United States District Court
                      for the District of Colorado
                 (D.C. No. 1:15-CV-00423-CMA-KMT)
                      _________________________________

Andrew D. Ringel (Matthew J. Hegarty, with him on the briefs), Hall &
Evans, L.L.C., Denver, Colorado, for Defendant-Appellant Terry Maketa.
Eric M. Ziporin, Ashley M. Kelliher, Senter Goldfarb & Rice, LLC,
Denver, Colorado, for Defendant-Appellant Paula Presley.

Edward T. Farry, Jr., Farry & Stock, P.C., Colorado Springs, Colorado, for
Plaintiffs-Appellees.
                       _________________________________

Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                 _________________________________

BACHARACH, Circuit Judge.
                  _________________________________

      This appeal grew out of the district court’s denial of qualified

immunity to the former sheriff (Mr. Terry Maketa) and undersheriff (Ms.

Paula Presley) of El Paso County. The claims were brought by three

categories of subordinates: (1) Lieutenant Cheryl Peck; (2) Sergeant

Robert Stone; and (3) Commanders Mitchell Lincoln, Rodney Gehrett, and

Robert King. In this suit, Lt. Peck, Sgt. Stone, and the three Commanders

allege retaliation for protected speech.

      The district court held that the subordinates’ allegations were

sufficient to defeat qualified immunity at the motion-to-dismiss stage. We

disagree because the law was not clearly established that (1) Lt. Peck’s

speech fell outside of her duties as a public employee, (2) the

investigations of Sgt. Stone and his children constituted adverse

employment actions, and (3) the investigation of the Commanders, their

placement on paid administrative leave, and their alleged humiliation

constituted adverse employment actions. Therefore, Sheriff Maketa and


                                      2
Undersheriff Presley were entitled to qualified immunity and dismissal of

the complaint.

I.    The Plaintiffs’ Allegations

      Lt. Peck and Sgt. Stone base their retaliation claims on a scheme by

Sheriff Maketa and Undersheriff Presley to influence an upcoming election

for sheriff by smearing one of the candidates; the Commanders base their

claims on retaliation for their prior complaints about improper workplace

practices. Because the ruling involves a motion to dismiss for failure to

state a valid claim, we start with the plaintiffs’ allegations in the

complaint. See Part III, below.

      A.    Lt. Peck

      Lt. Peck’s claim arises out of her statements to the media. In 2013,

Sheriff Maketa and Undersheriff Presley secretly took an Internal Affairs

document, planning to use it against a political opponent. At the time, Lt.

Peck was in charge of the Internal Affairs Unit of the Sheriff’s Office. Lt.

Peck knew that the document was missing but did not know who had taken

it. The mystery of the missing document generated public interest.

      To address the matter, Sheriff Maketa ordered Lt. Peck to speak to

the media and deliver a false narrative, saying that the Internal Affairs

document had been stolen by supporters of the political opponent. Lt. Peck

spoke to the media as requested, but she did not give the story crafted by



                                       3
Sheriff Maketa; she instead “spoke truthfully.” Appellant’s App’x at 277.

In response, Sheriff Maketa transferred Lt. Peck to the midnight shift.

     B.    Sgt. Stone

     Sgt. Stone’s claim arises out of his political support for the candidate

opposed by Sheriff Maketa and Undersheriff Presley. Upon learning of Sgt.

Stone’s support, Sheriff Maketa retaliated by

          subjecting Sgt. Stone to a “criminal investigation” into the
           missing Internal Affairs document, including interrogations,
           two lie-detector tests, and accusations that Sgt. Stone had
           stolen the document and

          ordering a criminal investigation into Sgt. Stone’s two
           children, both of whom were employees of the Sheriff’s Office.

     C.    The Commanders

     The Commanders’ claims arise out of their filing of complaints about

Sheriff Maketa and Undersheriff Presley. These complaints were filed with

the Equal Employment Opportunity Commission and the El Paso County

Board of County Commissioners. In the complaints, the Commanders

alleged that Sheriff Maketa and Undersheriff Presley had engaged in

improper practices.

     The Commanders informed Undersheriff Presley of the complaints.

Three hours later, Sheriff Maketa and Undersheriff Presley

          put the Commanders on paid administrative leave,

          confiscated their telephones, tablets, weapons, badges, and
           vehicles, and

                                     4
           had the Commanders escorted out of the building.

       The Commanders allege humiliation from the second and third

actions. And in the aftermath of the complaints, Sheriff Maketa and

Undersheriff Presley filed Internal Affairs complaints against two of the

Commanders, subjecting them to internal investigations.

II.    Procedural History

       Lt. Peck, Sgt. Stone, and the Commanders sued under 42 U.S.C.

§ 1983, alleging that Sheriff Maketa and Undersheriff Presley had

retaliated based on the exercise of protected speech. Sheriff Maketa and

Undersheriff Presley moved to dismiss based on qualified immunity. The

district court denied the motion, and Sheriff Maketa and Undersheriff

Presley appeal.

III.   Standard of Review

       We engage in de novo review of the district court’s rulings on a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), and we

“accept the facts alleged in the complaint as true and view them in the

light most favorable to the plaintiff[s].” Mayfield v. Bethards, 826 F.3d
1252, 1255 (10th Cir. 2016). 1


1
      Though Sheriff Maketa and Undersheriff Presley urged qualified
immunity through a motion filed under Rule 12(b)(6), the district court
cited twice to materials outside of the complaint. Generally, a district court
can consider outside materials only by converting the motion to dismiss to
a motion for summary judgment. Utah Gospel Mission v. Salt Lake City
Corp., 425 F.3d 1249, 1253 (10th Cir. 2005). But conversion is
                                      5
IV.   Qualified Immunity

      The doctrine of qualified immunity protects officials from civil

liability as long as they do not “‘violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’”

Mullenix v. Luna, _ U.S. _, 136 S. Ct. 305, 308 (2015) (quoting Pearson v.

Callahan, 555 U.S. 223, 231 (2009)). To defeat this immunity, we require

the plaintiff to show that

           the defendant violated a constitutional or statutory right and

           the violated right was “‘clearly established at the time of the
            alleged unlawful activity.’”

Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016) (quoting

Swanson v. Town of Mountain View, 577 F.3d 1196, 1199 (10th Cir.

2009)). Once a defendant raises qualified immunity, the plaintiff bears the

burden to show that the defendant is not entitled to immunity. Douglas v.

Dobbs, 419 F.3d 1097, 1100 (10th Cir. 2005).

      A right is “clearly established” when every “‘reasonable official

would [understand] that what he is doing violates that right.’” Ashcroft v.

al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton, 483
U.S. 635, 640 (1987)). But the right cannot be defined at a high level of

unnecessary when the documents are referenced in the complaint and their
authenticity is unchallenged. Id. at 1253-54. These circumstances exist
here: The district court cited the Commanders’ filings with the Equal
Employment Opportunity Commission and the El Paso County Board, the
documents are discussed in the complaint, and their authenticity is
undisputed.
                                       6
generality; instead, the key is whether the specific conduct has been

clearly established as a constitutional violation. Mullenix, 136 S. Ct. at

308. Accordingly, we usually require an applicable Supreme Court or

Tenth Circuit opinion or the clear weight of authority from other courts

treating the conduct as unconstitutional. Sause v. Bauer, 859 F.3d 1270,

1275 (10th Cir. 2017). But the opinion need not be on point if the conduct

is “‘obviously unlawful’” in light of existing precedent. Id. at 1275

(quoting Browder v. City of Albuquerque, 787 F.3d 1076, 1082 (10th Cir.

2015)).

      We have discretion to resolve an issue of qualified immunity on

either of the two prongs, and we need not decide whether a violation

occurred if we conclude that the right was not “clearly established.”

Pearson v. Callahan, 555 U.S. 223, 236 (2009); Estate of Reat v.

Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016). Here, we choose to address

the second prong, concluding that none of the underlying rights were

clearly established at the time of the alleged retaliation.

V.    The Retaliation Claims

      The plaintiffs assert retaliation under the First Amendment. We

evaluate these claims under the framework derived from Garcetti v.

Ceballos, 547 U.S. 410 (2006), and Pickering v. Board of Education, 391
U.S. 563 (1968). The Garcetti/Pickering test contains five elements that

plaintiffs must satisfy:

                                       7
      1.    The protected speech was not made pursuant to an employee’s
            official duties.

      2.    The protected speech addressed a matter of public concern.

      3.    The government’s interests as an employer did not outweigh the
            employee’s free-speech interests.

      4.    The protected speech was a motivating factor in the adverse
            employment action.

      5.    The defendant would not have made the same employment
            decision in the absence of the protected speech.

Dixon v. Kirkpatrick, 553 F.3d 1294, 1302 (10th Cir. 2009). The complaint

does not allege facts reflecting the violation of a clearly established right,

for Lt. Peck arguably failed to meet the first element and Sgt. Stone and

the Commanders arguably failed to meet the fourth element.

      A.    Lt. Peck’s Retaliation Claim

      Lt. Peck invokes the First Amendment, alleging punishment by

Sheriff Maketa for truthfully speaking to the media. On this allegation, the

first element is murky. It required Lt. Peck to show that she was speaking

outside of her official duties. See id. And with the gloss of qualified

immunity, Lt. Peck also had to demonstrate that it was clearly established

that she was speaking outside of her official duties. See Part IV, above.

She failed to satisfy that burden.

      “[W]hen public employees make statements pursuant to their official

duties, the employees are not speaking as citizens for First Amendment

purposes, and the Constitution does not insulate their communications from

                                       8
employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).

Therefore, Lt. Peck must demonstrate that she was speaking as a private

citizen rather than as a public employee. See Dixon, 553 F.3d at 1302.

     No bright-line rule governs when employees are speaking as part of

their official duties. Thus, we conduct a practical inquiry on a case-by-case

basis, asking whether the speech “‘stemmed from and [was of] the type . . .

that [the employee] was paid to do.” Rohrbough v. Univ. of Colo. Hosp.

Auth., 596 F.3d 741, 746 (10th Cir. 2010) (alterations and omission in

original) (quoting Green v. Bd. of Cty. Comm’rs, 472 F.3d 794, 801 (10th

Cir. 2007)). Speech was made pursuant to an employee’s official duties if

it was “‘commissioned’” by the employer. Thomas v. City of Blanchard,

548 F.3d 1317, 1323 (10th Cir. 2008) (quoting Garcetti, 547 U.S. at 422).

     The law was not clearly established on whether Lt. Peck’s duties

included her discussion with the media. As head of Internal Affairs, Lt.

Peck spoke to the media about an Internal Affairs matter at the explicit

direction of her supervisor. The speech therefore seems to have been

“‘commissioned’” by her employer. See Foley v. Town of Randolph, 598
F.3d 1, 7 (1st Cir. 2010) (stating that a Fire Department Chief spoke in an

official capacity to the media because he was on duty and in uniform, so he

“would naturally be regarded as the public face of the Department when

speaking about matters involving the Department”); Nixon v. City of

Houston, 511 F.3d 494, 498 (5th Cir. 2007) (holding that an officer spoke

                                      9
in an official capacity to the media because he was on duty, in uniform,

and speaking about police matters).

      Lt. Peck contends that her speech was not made in the course of her

official duties because

           her job duties did not require her to speak to the media and

           she disobeyed Sheriff Maketa’s instructions on what to say.

We reject both contentions.

      First, Lt. Peck notes that speaking to the media was not part of her

job duties. But an employee’s formal job duties are not dispositive; speech

can be considered “official” even when it “concerns an unusual aspect of

an employee’s job that is not part of his everyday functions.” Brammer-

Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1203 (10th Cir.

2007).

      Second, Lt. Peck spoke to the media because of a directive, but she

disobeyed the order to lie. In some circuits, Lt. Peck’s disobedience might

affect whether she was speaking as part of her official duties. See Dahlia v.

Rodriguez, 735 F.3d 1060, 1075 (9th Cir. 2013) (“[W]hen a public

employee speaks in direct contravention to his supervisor’s orders, that

speech may often fall outside of the speaker’s professional duties.”);

Jackler v. Byrne, 658 F.3d 225, 241-42 (2d Cir. 2011) (holding that an

employee spoke as a citizen when he disobeyed his superiors’ orders to

retract a truthful report and substitute a false one). But this approach is not
                                      10
universal. See Nixon v. City of Houston, 511 F.3d 494, 498-99 (5th Cir.

2007) (holding that a uniformed officer’s media statement constituted

official speech regardless of whether it was “in contravention of the wishes

of his superiors”). The Tenth Circuit has not spoken on this issue. In the

absence of applicable precedent, Sheriff Maketa lacked clear guidance on

whether Lt. Peck was speaking as part of her official duties. See Mocek v.

City of Albuquerque, 813 F.3d 912, 929 n.9 (10th Cir. 2015) (“A circuit

split will not satisfy the clearly established prong of qualified immunity.”).

As a result, the alleged retaliation would not have violated a clearly

established constitutional right. See Part IV, above. 2

      B.    Sgt. Stone’s Retaliation Claim

      According to Sgt. Stone, Sheriff Maketa conducted pretextual

criminal investigations into Sgt. Stone and his children for theft of the

Internal Affairs document. But with the gloss of qualified immunity, Sgt.

Stone cannot satisfy the fourth element of the Garcetti/Pickering test

because the alleged investigations did not clearly constitute adverse

employment actions. See pp. 6-8, above.


2
      Lt. Peck also alleges that she was subject to a “criminal
investigation” into the missing Internal Affairs document. The alleged
investigation does not clearly qualify as an “adverse employment action”
under the fourth element of the Garcetti/Pickering test. See Part V(B),
below. In addition, the complaint does not tie the investigation to Lt.
Peck’s protected speech. Therefore, this allegation would not satisfy the
fourth element (that the protected speech was a motivating factor for the
retaliation).
                                      11
      The fourth element of the Garcetti/Pickering test requires that “the

protected speech [be] a motivating factor in the adverse employment

action.” Dixon v. Kirkpatrick, 553 F.3d 1294, 1302 (10th Cir. 2009). This

element implicitly requires that the employer “‘take[] some adverse

employment action against the employee.’” Couch v. Bd. of Trs. of Mem’l

Hosp. of Carbon Cty., 587 F.3d 1223, 1235-36 (10th Cir. 2009) (quoting

Belcher v. City of McAlester, 324 F.3d 1203, 1207 n.4 (10th Cir. 2003)).

Thus, Sgt. Stone must establish an adverse employment action. Id. at 1236.

And with the gloss of qualified immunity, Sgt. Stone bears the burden of

showing that the criminal investigations would clearly have constituted

adverse employment actions. See pp. 6-8, above. Sgt. Stone failed to

satisfy this burden.

      For a retaliation claim under Title VII, an adverse employment action

is something that would have “dissuaded a reasonable worker from making

or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. v.

White, 548 U.S. 53, 68 (2006) (internal quotation marks omitted). This

standard is analogous to the standard used in First Amendment retaliation

cases like this one. See Couch, 587 F.3d at 1238 (stating that an adverse

employment action is one that would “‘deter a reasonable person from

exercising his or her First Amendment rights’” (quoting Brammer-Hoelter

v. Twin Peaks Charter Acad., 492 F.3d 1192, 1208 (10th Cir. 2007))). Sgt.



                                     12
Stone characterizes the criminal investigations as adverse employment

actions, but the law does not clearly support this characterization.

      1.    The Criminal Investigation into Sgt. Stone

      The first alleged action is an investigation into Sgt. Stone regarding

the missing Internal Affairs document. A workplace investigation generally

does not constitute an adverse employment action. Couch, 587 F.3d at

1243. But Sgt. Stone suggests that this investigation was different because

it was a criminal investigation. Sgt. Stone’s distinction lacks definitive

support in our precedents.

      The Supreme Court has declined to consider whether a retaliatory

criminal investigation entails a constitutional violation. Hartman v. Moore,

547 U.S. 250, 262 n.9 (2006). Other circuits disagree with one another on

the issue. Compare Rehberg v. Paulk, 611 F.3d 828, 850-51 & n.24 (11th

Cir. 2010) (declining to treat a retaliatory criminal investigation as a First

Amendment violation), with Coszalter v. City of Salem, 320 F.3d 968, 976

(9th Cir. 2003) (noting that a criminal investigation could violate the First

Amendment).

      Our court has not settled the question. We did address a particular

form of criminal investigation in Berry v. Stevinson Chevrolet, 74 F.3d 980

(10th Cir. 1996). There the plaintiff’s former employer retaliated by

maliciously encouraging the filing of criminal charges, culminating in a

trial. Berry, 74 F.3d at 984, 986. We held that this filing of criminal

                                      13
charges at the employer’s behest constituted an adverse employment

action. Id. at 986. But for two reasons, Berry does not clearly support Sgt.

Stone’s characterization of the investigation as an adverse employment

action.

      First, Sgt. Stone alleges only a “criminal investigation,” and an

investigation is a far cry from formally filing charges and bringing

someone to trial. Cf. Belcher v. City of McAlester, 324 F.3d 1203, 1207 n.4

(10th Cir. 2003) (“If the action taken by the employer . . . has only

speculative consequences, there can be no basis for a First Amendment

claim.”). And the fact that the investigation had a “criminal” aspect does

not necessarily create an adverse employment action. See Dick v. Phone

Directories Co., 397 F.3d 1256, 1269 (10th Cir. 2005) (holding that an

employer’s instruction to the plaintiff’s coworkers to file a police report

against the plaintiff did not constitute an adverse employment action).

      Second, this case does not implicate the concerns that drove our

decision in Berry. In Berry, we emphasized that the employment action was

adverse because “[a] criminal trial . . . is necessarily public and therefore

carries a significant risk of humiliation, damage to reputation, and a

concomitant harm to future employment prospects.” Berry, 74 F.3d at 986;

see Annett v. Univ. of Kan., 371 F.3d 1233, 1239 (10th Cir. 2004). But Sgt.

Stone does not allege that his criminal investigation was made public or



                                      14
that it resulted in humiliation, damage to reputation, or harm to his future

employment prospects.

      In short, Berry is distinguishable and was driven by concerns that are

inapplicable here. See Estate of Reat v. Rodriguez, 824 F.3d 960, 967 (10th

Cir. 2016) (holding that the defendant was entitled to qualified immunity

because the plaintiff’s cited cases were too factually distinct to apply

clearly to the specific circumstances there). Thus, Berry does not suggest

the violation of a clearly established constitutional right.

      Sgt. Stone and the district court relied only on general standards,

noting that an adverse employment action is one that would deter

reasonable persons from exercising their First Amendment rights. But the

analysis of qualified immunity is based on specific facts, not abstract

principles. White v. Pauly, _ U.S. _, 137 S. Ct. 548, 552 (2017) (per

curiam). Sgt. Stone does not direct us to any on-point cases from this

court, the Supreme Court, or other courts; and he has not demonstrated that

the criminal investigation would “obviously” constitute an adverse

employment action. See Sause v. Bauer, 859 F.3d 1270, 1275 (10th Cir.

2017). Thus, Sheriff Maketa is entitled to qualified immunity on this

claim.

      2.    The Criminal Investigation into Sgt. Stone’s Children

      The second set of alleged actions involves a criminal investigation

into Sgt. Stone’s children. It is true that taking an adverse employment

                                      15
action against an employee’s child would likely constitute an adverse

employment action against the employee himself. See Thompson v. N. Am.

Stainless, LP, 562 U.S. 170, 174-75 (2011) (holding that an employer took

an adverse employment action against an employee by firing the

employee’s fiancé). But as discussed above, the law did not clearly

characterize the “criminal investigation” as an adverse employment action.

See Part V(B)(1), above. Therefore, qualified immunity is not defeated by

the alleged criminal investigation into Sgt. Stone’s children. 3

      C.    The Commanders’ Retaliation Claims

      The Commanders allege that Sheriff Maketa and Undersheriff Presley

retaliated in three ways:

      1.    placing the Commanders on paid administrative leave,

      2.    humiliating them by having them escorted out of the building
            and taking their work equipment, and

      3.    conducting investigations through Internal Affairs.

The Commanders’ allegations do not clearly show the existence of an

adverse employment action.




3
      Sgt. Stone also argues that a death threat constituted an adverse
employment action. This argument is not plausibly supported by the
complaint. There Sgt. Stone alleged that Undersheriff Presley had said that
she was “going to kill” Sgt. Stone. Appellant’s App’x at 275. But the
complaint does not plausibly allege a threat or even that Undersheriff
Presley had communicated the statement to Sgt. Stone.
                                      16
     1.    Paid Administrative Leave

     There was no clearly established authority treating the paid

administrative leave as an adverse employment action.

     In determining whether paid administrative leave constitutes an

adverse employment action, courts must closely scrutinize the facts and

draw lines that are not always self-evident. To date, our own court has not

issued a precedential opinion on whether paid administrative leave

constitutes an adverse employment action. In one non-precedential opinion,

we upheld the district court’s conclusion that placement on paid

administrative leave for eighteen days, pending the outcome of an

investigation, was not an adverse employment action. See Juarez v. Utah,

263 F. App’x 726, 737 (10th Cir. 2008) (unpublished). Other circuits have

also addressed this question, reaching various conclusions. See Dahlia v.

Rodriguez, 735 F.3d 1060, 1079 (9th Cir. 2013) (placement on paid

administrative leave, along with forfeiture of on-call and holiday pay and

loss of employment opportunities, was an adverse employment action);

Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 332 (5th Cir. 2009)

(placement on paid administrative leave for three weeks, without other

adverse consequences, was not an adverse employment action); Nichols v.

S. Ill. Univ.-Edwardsville, 510 F.3d 772, 787 (7th Cir. 2007) (placement on

paid administrative leave for three months was not an adverse employment

action); Michael v. Caterpillar Fin. Servs., 496 F.3d 584, 596 (6th Cir.

                                     17
2007) (placement on paid administrative leave for four days, coupled with

placement on a 90-day performance plan, was an adverse employment

action).

      These context-driven opinions do not establish any clear demarcation

of when paid administrative leave is or is not an adverse employment

action. Indeed, some of these opinions may even be in tension with each

other. Compare Nichols, 510 F.3d at 787 (three months of paid

administrative leave was not an adverse employment action), with Michael,
496 F.3d at 596 (four days of paid administrative leave and a 90-day

performance plan was an adverse employment action). And further

uncertainty arises from the complaint’s failure to allege the duration of the

Commanders’ paid administrative leave.

      In short, neither we nor other circuits have established any clear

guidance on where to draw the line between adverse and non-adverse paid

administrative leave. 4 Without any guidance, we do not regard placement

on paid administrative leave as a clearly established adverse employment

action. See Lowe v. Raemisch, 864 F.3d 1205, 1209 (10th Cir. 2017)

(holding that qualified immunity was appropriate when a “case-by-case

examination of the totality of circumstances” was required). Thus, Sheriff

Maketa and Undersheriff Presley were entitled to dismissal of this claim.

4
      At oral argument, the Commanders admitted that they were unaware
of an opinion in any circuit that treated paid administrative leave as an
adverse employment action.
                                     18
     2.    Humiliation

     The Commanders add that they were escorted out of the building and

stripped of their work equipment. Again, neither the Commanders nor the

district court identified any precedents characterizing these actions as

adverse employment actions. Cf. McCoy v. City of Shreveport, 492 F.3d
551, 561 (5th Cir. 2007) (declining to decide the “close question” of

whether putting a police officer on paid administrative leave and taking her

gun and badge constituted an adverse employment action).

     Rather than focusing on these actions, the Commanders treat the

humiliation itself as the adverse employment action. For this proposition,

the Commanders rely on a passage from Annett v. University of Kansas,

371 F.3d 1233 (10th Cir. 2004). Annett stated that when we define an

adverse employment action, “we consider acts that carry ‘a significant risk

of humiliation, damage to reputation, and a concomitant harm to future

employment prospects.’” Annett, 371 F.3d at 1239 (quoting Berry v.

Stevinson Chevrolet, 74 F.3d 980, 986 (10th Cir. 1996)). But Annett does

not supply the Commanders with clearly established law for three reasons.

     First, the complaint does not allege that the Commanders suffered

“damage to reputation” or “harm to future employment prospects.”

     Second, nothing in Annett requires us to consider any humiliating

action as an adverse employment action. Our opinion simply noted that

humiliation, along with damage to reputation and harm to future

                                     19
employment prospects, bears on whether an action was adverse. See id.

(“Therefore, an action that significantly harms a plaintiff’s future

employment prospects may be considered an adverse action.” (emphasis

added)); see also Hillig v. Rumsfeld, 381 F.3d 1028, 1031 (10th Cir. 2004)

(noting that harm to future employment prospects is “[o]ne factor”

indicating that an action is adverse). Thus, an allegation of humiliation

alone is not enough to clearly establish an adverse employment action.

      Third, general principles are insufficient for a clearly established

right. Instead, the Commanders must point to precedent establishing that

the particular conduct at issue here is unlawful. See Part IV, above. And as

noted, the Commanders do not identify any such precedents, relying only

on Annett’s general standard. Thus, the Commanders have not

demonstrated that their alleged humiliation would clearly constitute an

adverse employment action.

      3.    Internal Investigations

      The third set of alleged actions involved internal investigations. We

generally do not consider standard workplace investigations to be adverse

employment actions. See Couch v. Bd. of Trs. of Mem’l Hosp. of Carbon

Cty., 587 F.3d 1223, 1243 (10th Cir. 2009); see also Part V(B)(1), above.

Accordingly, the alleged investigations did not clearly constitute adverse

employment actions.



                                      20
     4.    Actions in Combination

     Even if each action did not individually constitute an adverse

employment action, the combination of actions may have been adverse. The

district court considered the actions in combination and concluded that the

Commanders had suffered an adverse employment action. But the

Commanders have not cited any similar opinions treating the combination

of these actions as adverse.

     The district court instead relied on general principles. For example,

the court discussed Baca v. Sklar, 398 F.3d 1210 (10th Cir. 2005), where

we treated a “campaign of retaliation” as an adverse employment action.

Baca, 398 F.3d at 1213. The district court conceded that the Commanders

had not lost their jobs like the employee in Baca. And the district court did

not determine that this case resembles Baca, where the adverse

employment action consisted of removing supervisory responsibilities from

the employee, reprimanding him, filing a charge against him, and

demanding his resignation. Id. at 1221. Nevertheless, the court concluded

that the retaliation here was “more adverse and humiliating than the

actions taken in Baca.” Lincoln v. Maketa, 176 F. Supp. 3d 1179, 1194 (D.

Colo. 2016) (internal quotation marks omitted). Based on this conclusion

and general principles about the impermissibility of restricting protected

speech, the court held that the Commanders had properly alleged an

adverse employment action. But these principles are too general to create

                                     21
clear guidance that the alleged combination of actions constituted an

adverse employment action. See Part IV, above.

      The Commanders also fail to support their characterization of the

alleged actions as clearly adverse. The Commanders rely on Annett and

Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990). But Annett did

not sweep as broadly as the Commanders suggest and is too general to

clearly establish characterization of the conduct here as an adverse

employment action. The Commanders point to a footnote in Rutan, where

the Supreme Court stated broadly that the First Amendment protects

employees from “even an act of retaliation as trivial as failing to hold a

birthday party for a public employee.” Rutan, 497 U.S. at 75 n.8 (internal

quotation marks omitted). But this statement constitutes dicta and is not

controlling. See Lybrook v. Members of Farmington Mun. Sch. Bd. of

Educ., 232 F.3d 1334, 1340 n.2 (10th Cir. 2000) (collecting cases).

Therefore, Rutan does not clearly establish an adverse employment action.

                                    * * *

      Sheriff Maketa and Undersheriff Presley lacked clear guidance on

whether the alleged conduct created an adverse employment action. Thus,

Sheriff Maketa and Undersheriff Presley are entitled to qualified immunity

on the Commanders’ claims. 5


5
      Two of the Commanders (Commander King and Commander Lincoln)
also allege a “criminal investigation” into the missing Internal Affairs
                                     22
VI.   Conclusion

      The assertion of qualified immunity imposes a heavy burden on the

plaintiffs, requiring them to point to existing precedent or the clear weight

of authority establishing the existence of a constitutional violation. None

of the plaintiffs has met that burden. Lt. Peck has not demonstrated that

her statement to the media was clearly made as a private citizen rather than

as a public employee. Nor has Sgt. Stone or the Commanders shown that

the defendants’ alleged conduct would clearly constitute adverse

employment actions. Accordingly, Sheriff Maketa and Undersheriff Presley

were entitled to qualified immunity on all of the claims.

      Reversed.




document. Appellant’s App’x at 274. We reject this allegation because
characterization of the investigation as an “adverse employment action”
would not have been clearly established. See Part V(B)(1), above.
                                     23